Phone (317) 285-1877 One American Square, P.O. Box 368 Indianapolis, IN 46206-0368 OneAmerica Financial Partners, Inc. June 8, 2010 VIA ELECTRONIC TRANSMISSION Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549-0104 Attention: Filing Desk Re: Request for Withdrawal of Application of American United Life Insurance Company and AUL American Unit Trust for an Application for an Order under Section 26(c) of the Investment Company Act of 1940, as amended (“Act”) for approving the substitution of securities issued by the Vanguard Variable Insurance Fund Small Company Growth Portfolio (cusip-921925889) for securities issued by the Vanguard Explorer Fund (cusip-921926101) filed June 7, 2010 File No. 812-13779 Ladies and Gentlemen: On behalf of the applicants identified above, we hereby request that the application in the above-referenced matter filed on June 7, 2010, under AUL American Unit Trust be withdrawn. The application was filed in error under Form 40-APP and File No. 812-13779 will be re-filed under Form 40-OIP. Should you have any questions concerning the Application, please contact the undersigned at (317) 285-1588. Sincerely, /s/ Richard M. Ellery Richard M. Ellery Associate General Counsel
